Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
The amendment filed 08/15/2022 has been entered. Claims 1-21 are pending. Claims 1, 14 and 21 have been amended. No claim is cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12 and 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminschi (US 20030081768) hereinafter Caminschi in view of TAKEUCHI (US 20190206203) hereinafter TAKEUCHI.  
Regarding claim 1, Caminschi teaches a cloud-based signal generator system (i.e. multiple computers 100C1, 100C2, up to 100Cn, each being connected to one or more signal generators, [0041]), said signal generator system (i.e. a signal generator system includes one or more signal generation applications, Abstract) comprising a server (i.e. server, [0025]) being connectable to at least one client via a computer communication network (i.e. Computer 100B can be directly connected to computer 100A (server) or indirectly connected via one or more additional computers or via a data network, [0039]), wherein the server includes processing circuitry and memory (i.e. A Central Processing Unit (CPU) 110 controls the creation of waveforms by the signal generation applications 120, the storage of files 140 within the memory, [0027]), said server comprising a waveform definition module (i.e. signal generation application, [0029]), said waveform definition module being configured to receive a user request (i.e. the input device connects to an Application Program Interface (API) within the download application to request that one or more waveforms, [0033] and connects to an Application Program Interface (API) 121 within the signal generation application to select or enter various parameters related to the signal generator settings and the characteristics of the desired waveform via a graphical user interface provided by the API, [0029]), said waveform definition module further being configured to process said user request (i.e. the API accesses pre-configured signal generator settings and provides the pre-configured signal generator settings and various input parameters  to waveform calculation logic, which calculates the parameters of the desired waveform based on the input parameters and pre-configured signal generator settings, [0029]) and to generate at least one signal parameter that is associated with a custom waveform based on said user request (i.e. each waveform created using one of the signal generation applications, [0025]); wherein the at least one signal parameter is established such that a client-side signal generator is capable of reproducing the custom waveform based on the at least one signal parameter (i.e. the selected signal generation application solicits various parameters related to signal generator settings and the waveform from the user (step 410). For example, the user can enter parameters into fields provided by the signal generation application. Alternatively, the user can select from one or more pre-configured parameters, such as pre-configured signal generator settings. Based on the parameters provided by the user, the waveform is calculated, [0031]).
However, Caminschi does not explicitly disclose said server further comprising a waveform verification module, said waveform verification module being configured to analyze said custom waveform based on said at least one signal parameter, thereby generating waveform analysis data, the waveform analysis data being associated with said custom waveform and said waveform verification module being configured to forward said waveform analysis data to said at least one client, wherein said waveform analysis data comprises information on properties of said custom waveform
However, TAKEUCHI teaches said server further comprising a waveform verification module said waveform verification module being configured to analyze said custom waveform (i.e. the processor part of the server (which corresponds to verification module) being configured to executes processing on the segmented-waveshape data of the oscillation-waveshape data, [0096]) based on said at least one signal parameter (i.e. the segmented-waveshape processed based on the input signal, [0164]), thereby generating waveform analysis data (superimposed-waveshape data) (i.e. the processor part is configured to generate superimposed-waveshape data by superimposing segmented-waveshape data of first oscillation-waveshape data corresponding to the input signal, [0132], the waveform analysis data (superimposed-waveshape data) being associated with said custom waveform (the segmented-waveshape data) (i.e. generating superimposed-waveshape data on the basis of the segmented-waveshape data implies association of the superimposed-waveshape data with the segmented-waveshape data, [0164]) and said waveform verification module being configured to forward said waveform analysis data to said at least one client (i.e. The server transmits the superimposed-waveshape data to the terminal apparatus 20A, the terminal apparatus 20A receives the superimposed-waveshape data, [0102]), wherein said waveform analysis data comprises information on properties of said custom waveform (i.e. since waveshape data is generated based on the segmented-waveshape data, it comprises information of the segmented-waveshape data, [0164], the information can be a frequency of the segmented-waveshape data, [0083]).
Based on Caminschi in view of TAKEUCHI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of TAKEUCHI to the system of Caminschi in order to improve waveform generating capability of Caminschi system.

Regarding claim 2, Caminschi teaches said at least one signal parameter is uniquely associated with said custom waveform (i.e. enter various parameters related to the signal generator settings and the characteristics of the desired waveform, [0029]).

Regarding claim 3, Caminschi teaches said server is configured to receive a user confirmation from said client (i.e. a user or another software application requests that a waveform be downloaded, [0036] and the licensing key is used to allow only those customers who have purchased the licensing key for their signal generators to download waveforms created by the signal generation application, [0028]), and wherein said waveform definition module is configured to forward said at least one signal parameter to said client based on said user confirmation (i.e. The download application 150 accesses the memory 130 to retrieve one or more files 140 from memory 130 in order to download the waveforms associated with those files, [0027]).

Regarding claim 4, Caminschi teaches said waveform definition module comprises a memory, wherein said waveform definition module is configured to store said at least one signal parameter in said memory (i.e. Each waveform created using one of the signal generation applications is stored as a file within a storage media that is computer-readable or otherwise accessible, such as a memory, [0025]).

Regarding claim 5, Caminschi teaches said waveform definition module is configured to load said at least one signal parameter from said memory (i.e. the download application accesses the memory to retrieve one or more files from memory in order to download the waveforms associated with those files, [0027]).

Regarding claim 6, Caminschi teaches said waveform verification module is configured to load said at least one signal parameter from said memory (i.e. the download application accesses the memory to retrieve one or more files from memory in order to download the waveforms associated with those files, [0027]).

Regarding claim 8, Caminschi teaches said waveform definition module comprises a user interface (i.e. a graphical user interface provided by the API, [0029]).

Regarding claim 12, Caminschi teaches said client comprises a signal generator, wherein said signal generator is configured to generate an output signal comprising said custom waveform based on said at least one signal parameter (i.e. the signal generator 170, in turn, "plays" the waveform, to produce a signal at the output of the signal generator, [0038]).

Regarding claims 14-16 and 21, the limitations of claims 14-16 and 21 are similar to the limitations of claims 1-3. TAKEUCHI further teaches wherein said information on properties of said custom waveform relates to at least one of a modulation type, a frequency content (i.e. a frequency f of the oscillation-waveshape data, [0083]), a signal to noise ratio, a jitter content, and a noise content. Therefore, the limitations of claims 14-16 and 21 are rejected in the analysis of claims 1-3 above, and the claims are rejected on that basis.

Claims 7, 9-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminschi (US 20030081768) hereinafter Caminschi in view of TAKEUCHI (US 20190206203) hereinafter TAKEUCHI and further in view of Kumaki et al. (US 20060200512) hereinafter Kumaki.
Regarding claim 7, Caminschi in view of TAKEUCHI teaches the limitations of claim 1 above. 
However, Caminschi in view of TAKEUCHI do not explicitly disclose said at least one signal parameter comprises at least one IQ parameter.
However, Kumaki teaches said at least one signal parameter comprises at least one IQ parameter (i.e. the waveform data of I and Q data format before modulation is written therein as a test signal in the case where the measurement object 1 is a digital communication instrument and a test of the receiving sensitivity is performed, [0084]). 
Based on Caminschi in view of TAKEUCHI and further in view of Kumaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kumaki to the system of Caminschi and TAKEUCHI in order to increase efficiency of waveform generating of Caminschi and TAKEUCHI system.

Regarding claim 9, Caminschi in view of TAKEUCHI teaches the limitations of claim 1 above. 
However, Caminschi in view of TAKEUCHI do not explicitly disclose said waveform verification module comprises a user interface.
However, Kumaki teaches said waveform verification module comprises a user interface (i.e. Fig. 6B). 
Based on Caminschi in view of TAKEUCHI and further in view of Kumaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kumaki to the system of Caminschi and TAKEUCHI in order to increase efficiency of waveform generating of Caminschi and TAKEUCHI system.

 Regarding claim 10, Caminschi in view of TAKEUCHI teaches the limitations of claim 1 above. 
However, Caminschi in view of TAKEUCHI do not explicitly disclose said user request comprises an identification quantity, wherein said identification quantity is unambiguously associated with a particular signal generator or with a particular type of signal generators.        
However, Kumaki teaches said user request comprises an identification quantity, wherein said identification quantity is unambiguously associated with a particular signal generator or with a particular type of signal generators (i.e. the inherent information in the signal generator is a manufacture serial number of the signal generator, the signal generator further comprises a manufacture serial number memory (28) which stores the manufacture serial number of the signal generator, [0037]). 
Based on Caminschi in view of TAKEUCHI and further in view of Kumaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kumaki to the system of Caminschi and TAKEUCHI in order to increase efficiency of waveform generating of Caminschi and TAKEUCHI system.

Regarding claim 11, Caminschi in view of TAKEUCHI do not explicitly disclose said waveform definition module is configured to generate said at least one signal parameter based on said identification quantity.            
However, Kumaki teaches said waveform definition module is configured to generate said at least one signal parameter based on said identification quantity (i.e. the waveform data to create the waveform of a measurement signal to transmit to the measurement object, [0083]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 17, Caminschi in view of TAKEUCHI do not explicitly disclose said waveform analysis data is visualized via a user interface of the waveform verification module.
However, Kumaki teaches said waveform analysis data is visualized via a user interface of the waveform verification module (i.e. Fig. 6B). 
Based on Caminschi in view of TAKEUCHI and further in view of Kumaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kumaki to the system of Caminschi and TAKEUCHI in order to increase efficiency of waveform generating of Caminschi and TAKEUCHI system.

Regarding claims 18-20, the limitations of claims 18-20 are similar to the limitations of claims 7, 10, and 11. Therefore, the limitations of claims 18-20 are rejected in the analysis of claims 7, 10, and 11 above, and the claims are rejected on that basis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caminschi (US 20030081768) hereinafter Caminschi in view of TAKEUCHI (US 20190206203) hereinafter TAKEUCHI and further in view of Stott et al. (US 20140254647) hereinafter Stott.
Regarding claim 13, Caminschi in view of TAKEUCHI teach the limitation of claim 1 above.        
 However, Caminschi in view of TAKEUCHI do not explicitly disclose said waveform definition module is configured to adapt said at least one signal parameter in real time, and wherein said waveform verification module is configured to adapt said waveform analysis data in real time.
However, Stott teaches said waveform definition module is configured to adapt said at least one signal parameter in real time (i.e. necessitating real-time (on-line) signal error and distortion measurements, [0004]), and wherein said waveform verification module is configured to adapt said waveform analysis data in real time (i.e. Trigger signal generator, which may have been configured to trigger receive waveform analyzer upon a plurality of desired events and conditions, may detect the existence of these events and conditions and may automatically trigger receive waveform analyzer to selectively make measurements. These measurements are made and stored either upon user command or automatically. At some convenient juncture, data stored in signal analysis memory may be read out. This read may be performed in real-time, [0067]).
Based on Caminschi in view of TAKEUCHI and further in view of Stott it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Stott to the system of Caminschi and TAKEUCHI in order to increase efficiency of Caminschi and TAKEUCHI system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/2/2022
/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447